                                                                          Case 2:19-cv-02081-GMN-BNW Document 18
                                                                                                              17 Filed 10/08/20 Page 1 of 2




                                                                      1    ROBERT S. LARSEN, ESQ.
                                                                           Nevada Bar No. 7785
                                                                      2    WING YAN WONG, ESQ.
                                                                           Nevada Bar No. 13622
                                                                      3    GORDON REES SCULLY MANSUKHANI, LLP
                                                                           300 South 4th Street, Suite 1550
                                                                      4    Las Vegas, Nevada 89101
                                                                           Telephone: (702) 577-9300
                                                                      5    Facsimile: (702) 255-2858
                                                                           E-Mail: rlarsen@grsm.com
                                                                      6            wwong@grsm.com

                                                                      7    Attorneys for Defendant

                                                                      8                           IN THE UNITED STATES DISTRICT COURT
                                                                      9                                  FOR THE DISTRICT OF NEVADA
                                                                     10    FRANCISCO ROZALES OROZCO                               )   Case No.:   2:19-CV-02081-GMN-BNW
                                                                                                                                  )
Gordon Rees Scully Mansukhani, LLP




                                                                     11                           Plaintiff,                      )   STIPULATION AND ORDER
                                                                                                                                  )   DISMISSING ACTION WITH
                                     300 S. 4th Street, Suite 1550




                                                                     12    vs.                                                    )   PREJUDICE
                                        Las Vegas, NV 89101




                                                                                                                                  )
                                                                     13    CREDIT CONTROL SERVICES, INC. d/b/a                    )
                                                                           CREDIT COLLECTION SERVICES,                            )
                                                                     14                                                           )
                                                                                                 Defendants.                      )
                                                                     15

                                                                     16                                             STIPULATION
                                                                     17           Plaintiff, FRANCISCO ROZALES OROZCO and CREDIT CONTROL SERVICES,
                                                                     18    INC. D/B/A CREDIT COLLECTION SERVICES hereby stipulate and agree that the above-

                                                                     19    entitled action shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41(a)(2).
                                                                           Each party shall bear its own attorneys’ fees and costs of suit.
                                                                     20
                                                                                  DATED: October 8, 2020
                                                                     21

                                                                     22
                                                                           By:__/s/ Michael Kind________________          By:_/s/ Robert S. Larsen_____________________
                                                                     23       Michael Kind, Esq.                             Robert S. Larsen, Esq.
                                                                              KIND LAW                                       GORDON REES
                                                                     24       8860 South Maryland Parkway, Suite             SCULLY MANSUKHANI, LLP
                                                                              106                                            300 South 4th Street, Suite 1550
                                                                     25       Las Vegas, Nevada 89123                        Las Vegas, Nevada 89101
                                                                              Telephone: (712) 337-2322                      Telephone: (702) 577-9300
                                                                     26       Attorney for Plaintiff                         Attorney for Credit Control Services, Inc. d/b/a
                                                                                                                             Credit Collection Services
                                                                     27

                                                                     28

                                                                                                                            -1-
                                                                          Case 2:19-cv-02081-GMN-BNW Document 18
                                                                                                              17 Filed 10/08/20 Page 2 of 2




                                                                      1                                                       Case No.: 2:19-CV-02081-GMN-BNW
                                                                      2                                                  STIPULATION AND ORDER DISMISSING
                                                                                                                                   ACTION WITH PREJUDICE
                                                                      3

                                                                      4
                                                                                                                    ORDER
                                                                      5
                                                                                 IT IS SO ORDERED.
                                                                      6          Dated this __
                                                                                            8 day of October, 2020.

                                                                      7

                                                                      8                                                  Gloria M. Navarro, District Judge
                                                                                                                         United States District Court
                                                                      9

                                                                     10
Gordon Rees Scully Mansukhani, LLP




                                                                     11
                                     300 S. 4th Street, Suite 1550




                                                                     12
                                        Las Vegas, NV 89101




                                                                           Respectfully Submitted by:
                                                                     13

                                                                     14    By:_/s/ Robert S. Larsen_____________________
                                                                           Robert S. Larsen, Esq.
                                                                     15    GORDON REES
                                                                           SCULLY MANSUKHANI, LLP
                                                                     16    300 South 4th Street, Suite 1550
                                                                           Las Vegas, Nevada 89101
                                                                     17    Telephone: (702) 577-9300

                                                                     18    Attorney for Credit Control Services, Inc.
                                                                           d/b/a Credit Collection Services
                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28

                                                                                                                        -2-
